DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claim 1 in the response filed 7/18/22 is acknowledged.
Claims 1, 2, 4, 7-9, and 19 are still pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 7-9, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. (Applicant’s arguments regarding Nordt, III are moot in view of new reference Magnusson provided to teach the newly added limitations to claim 1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7-9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the sides of the webbing” in lines 12-13. There is insufficient antecedent basis for this limitation in the clam.
Regarding claims 2, 4, 7-9, and 19, the claims are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al. 2007/0021699 A1 in view of Schlomski US 2001/0007929 A1 further in view of Harris US 2016/0059516 A1 and Magnusson US 2008/0139982 A1.
Regarding claim 1, Braunstein discloses a flexible, compressive orthopedic sleeve 100A of stretchable fabric (fig. 1 and [0012], orthopedic support device comprising a main body that provides targeted compression; [0042], second material layer can be elastic spacer fabric, wherein elastic fabric would be flexible) having: a top opening and a bottom opening (fig. 1, the uppermost and lowermost openings of the sleeve 100A defined by cuffs 410 and 420); at least said top opening having an attached perimeter band 410 (fig. 1 and [0066], transition cuff 410, which is attached/connected to the sleeve 100A surrounding the top opening; [0066], distal transition cuff 420, which surrounds the bottom opening); said flexible compressive sleeve 100A having an interior surface, and an exterior surface (fig. 1, the interior surface being the inner surface of second material layer 400 that directly faces the leg, and the exterior surface being the outer surface of second material layer 400), and said exterior surface having a partial covering of attached polymeric webbing 300 of greater compressive force than the flexible compressive sleeve 100A to reinforce compression at orthopedic strategic locations (fig. 1 and [0041], the first material layer 300 has a higher modulus of elasticity than the second material layer 400 in order to provide support and compression; this higher modulus of elasticity would cause layer 300 to have greater compressive force in the areas of layer 300 of sleeve 100A than in the areas of sleeve 100A on which layer 300 does not overlie; [0039], the device provides targeted compression to an injured body part, which can be considered an orthopedic strategic location; [0040], first material layer can be made of polyurethane; [0046], the webbing 300 does not have to be present around the entire circumference of sleeve 100A, such that it can correspond with the front, back or side of the knee); said polymeric webbing 300 covering an area of the flexible compressive sleeve 100A in a partial manner ([0046], the webbing 300 does not have to be present around the entire circumference of sleeve 100A, such that it can correspond with the front, back or side of the knee).
Braunstein is silent on the sleeve being flat knit fabric.
However, Schlomski discloses an analogous knee sleeve 1 (fig. 1 and [0022]) that is flat knit fabric ([0022], bandage 1 is made of flat knitted fabric 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sleeve of Braunstein to be flat knit fabric, as taught by Schlomski, because flat knitting “allows production of textile structures into a final desired shape so there is no cutting and very minimal waste. Flat knitted elements are formed directly in the desired three-dimensional shapes or modular panels, which can help avoid the need to use additional support structures” (as evidenced in [0030] of Huffa et al. US 2014/0303534 A1).
Braunstein in view of Schlomski is silent on the webbing being heat bonded to the exterior surface of said flexible compressive flat knit sleeve to provide kinetic retention and support throughout the sleeve.
However, Harris teaches an analogous sleeve 100 for the knee (fig. 2 and [0053], knee support 100) comprising an analogous webbing 14 that is heat bonded to the exterior surface of said flexible compressive sleeve 12 to provide kinetic retention and support throughout the sleeve 12 (fig. 1 and [0052], the honeycombed webbing layer 14 is thermally bonded to the underlying layer/spandex 12; this bonding is capable of allowing the webbing to be securely retained on the sleeve in order to provide support).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the webbing on the flexible compressive compressive flat knit sleeve of Braunstein in view of Schlomski to be heat bonded to the exterior surface of said flexible compressive sleeve to provide kinetic retention and support throughout the sleeve, as taught by Harris, to provide secure adhesion between the webbing and underlying sleeve.
Braunstein in view of Schlomski further in view of Harris is silent on the partial manner  of covering being wherein the sides of the webbing form single, non-symmetrical cantenary curves from an upper portion to a lower portion of the sleeve.
However, Magnusson teaches a knee sleeve 1 (fig. 1 and [0029]-[0030]) comprising a partial covering 4 wherein the sides of the covering 4 form single, non-symmetrical cantenary curves from an upper portion to a lower portion of the sleeve 1 (figs. 1 and 2, the forward portion 4 of the sleeve 1 has cantenary curve edges from an upper to a lower portion of the sleeve, in a non-symmetric manner, since fig. 2 shows the upper half being slightly larger than the lower half of the portion 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the partial manner of covering of the polymeric webbing of Braunstein in view of Schlomski further in view of Harris to have a shape wherein the sides of the webbing form single, non-symmetrical cantenary curves from an upper portion to a lower portion of the sleeve, as taught by Magnusson, to relieve the back of the knee from compression, since this area experiences frequent bending and creasing that would make the sleeve uncomfortable if it applied compression there.
Regarding claim 2, Braunstein in view of Schlomski further in view of Harris and Magnusson discloses the claimed invention as discussed above.
Braunstein further discloses a perimeter band 420 around the bottom opening (fig. 1 and [0066], distal transition cuff 420, which surrounds the bottom opening).
Regarding claim 4, Braunstein in view of Schlomski further in view of Harris and Magnusson discloses the claimed invention as discussed above.
Braunstein further discloses the attached polymeric webbing 300 being a polymeric material selected from the group consisting of thermal polyurethane, polyurethane ([0040], first material layer can be made of polyurethane), thermal polyethylene, polyethylene, polyvinyl chloride, silicone, and neoprene.
Regarding claim 9, Braunstein in view of Schlomski further in view of Harris and Magnusson discloses the claimed invention as discussed above.
Braunstein further discloses the sleeve 100A including at least one material to provide wicking properties to the sleeve 100A ([0039], the second material layer provides wicking).
Regarding claim 19, Braunstein in view of Schlomski further in view of Harris and Magnusson discloses the claimed invention as discussed above.
Braunstein further discloses the sleeve 100A being for a joint selected from hand, wrist, ankle, elbow and knee ([0021], knee sleeve).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al. 2007/0021699 A1 in view of Schlomski US 2001/0007929 A1 further in view of Harris US 2016/0059516 A1, Magnusson US 2008/0139982 A1, and Springs US 6,059,834.
Regarding claim 7, Braunstein in view of Schlomski further in view of Harris and Magnusson discloses the claimed invention as discussed above.
Braunstein further discloses elastomeric attachments on an interior surface of the top attached perimeter band 410 to minimize migration and shifting of the sleeve 100A during use ([0014], the transition cuffs can include at least one elastomeric attachment on the underside; [0078], the presence of the elastomeric attachments helps maintain contact between the underside of the transition cuff and the skin, enabling the cuff to remain in place).
Braunstein in view of Schlomski further in view of Harris and Magnusson is silent on the elastomeric attachments being silicone grips.
However, Springs teaches an analogous orthopedic sleeve 10 (fig. 1 and col. 1, lines 11-13) comprising silicone grips 24a on an interior surface of the top opening perimeter band (fig. 7 and col. 3, lines 58-62, the top opening perimeter band being the area of the sleeve material 34 underlying the anti-slip band 24a, which is formed by three bands/grips; col. 3, lines 10-14, polydimethylsiloxane anti-slip material, which is a silicone; col. 2, lines 4-5, the anti-slip material is applied to the inner surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomeric attachments on an interior surface of the top attached perimeter band of Braunstein in view of Schlomski further in view of Harris and Magnusson to be silicone grips, as taught by Springs, because the silicone-based grip “will not delaminate or erode during normal use” (col. 3, lines 14-16), and multiple grips “gives adequate anti-slip properties, but lessens the material requirements” (col. 3, lines 60-64).
Regarding claim 8, Braunstein in view of Schlomski further in view of Harris, Magnusson, and Springs discloses the claimed invention as discussed above.
Braunstein further discloses elastomeric attachments on any interior surface of any attached perimeter bands 410/420 ([0014], the transition cuffs can include at least one elastomeric attachment on the underside; [0078], the presence of the elastomeric attachments helps maintain contact between the underside of the transition cuff and the skin, enabling the cuff to remain in place).
Braunstein in view of Schlomski further in view of Harris and Magnusson is silent on the elastomeric attachments being silicone grips.
However, Springs further teaches silicone grips 24a on any interior surface of analogous top and bottom opening perimeter bands (fig. 7 and col. 3, lines 58-62, the top opening perimeter band being the area of the sleeve material 34 underlying the anti-slip band 24a, and the bottom opening perimeter band being the area underlying the anti-slip band 26a, which are formed by three bands/grips; col. 3, lines 10-14, polydimethylsiloxane anti-slip material, which is a silicone; col. 2, lines 4-5, the anti-slip material is applied to the inner surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomeric attachments on any attached perimeter bands of Braunstein in view of Schlomski further in view of Harris, Magnusson, and Springs to be silicone grips, as taught by Springs, because the silicone-based grip “will not delaminate or erode during normal use” (col. 3, lines 14-16), and multiple grips “gives adequate anti-slip properties, but lessens the material requirements” (col. 3, lines 60-64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bodenschatz et al. US 6,063,048 discloses a knee support 10 with an upper and lower band (figs. 1 and 2)
Choi et al. US 7,485,111 B1 discloses a sleeve 10 with bands 19/20 at each opening (fig. 1A)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786